TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00139-CR


Kenneth Warren Stock, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-422, HONORABLE SAM ROBERTSON JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's amended motion for release on reasonable bail pending final
determination of an appeal by the State is granted, and the original motion is dismissed.  See Tex.
Code Crim. Proc. Ann. art. 44.04(h) (West Supp. 2006).  The amount of bail is set at $5,000.  The
trial court shall set the conditions of bail and approve any surety.
It is ordered February 13, 2007.

Before Justices Pemberton, Waldrop and B. A. Smith*
Do Not Publish
*	Before Bea Ann Smith, Justice (retired), Third Court of Appeals, sitting by assignment.  See Tex.
Gov't Code Ann. § 74.003(b) (West 2005).